Citation Nr: 0100074	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
as secondary to sunlight exposure.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
entitlement to service connection for a psychiatric disorder.

3.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
entitlement to service connection for arthritis of the lower 
back, hips, knees, and ankles.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
December 1964.

The veteran testified before the undersigned Veterans' Law 
Judge in October 2000.  The transcripts of this hearing are 
of record and show that the veteran claims service connection 
for his arthritic condition, involving his lower back, hips, 
knees, and ankles, as secondary to his service-connected 
bilateral pes planus.  In addition, the transcripts reveal 
that the undersigned Veterans Law Judge noted that the 
veteran and his representative had discussed additional 
claims for service connection for a blood disorder and 
diabetes mellitus prior to the hearing.  These matters are 
referred to the RO for appropriate action.

In addition, the Board notes that the veteran testified that 
he has received treatment for his psychiatric and arthritic 
conditions from Department of Veterans Affairs (VA) and 
private medical professionals who have indicated to him that 
these disabilities are the result of his active service.  
Specifically, he stated that physicians at VA Medical Centers 
(MCs) Fayetteville and North Little Rock, Arkansas, including 
a Ms. Barger, have attributed the veteran's psychiatric 
disability to his active service.  He further testified that 
a Dr. Ledbetter, a private orthopedic physician, has related 
the veteran's arthritic condition to his active service.

The Boards finds that, in this case, the veteran has put VA 
"on notice of the likely existence of competent medical 
evidence that would, if true, be relevant to, indeed 
necessary for, a full and fair adjudication of [his] claim."  
Robinette v. Brown 8 Vet. App. 69, 77 (1995).  VA has a duty 
under 38 U.S.C.A. § 5103(a) to advise a claimant of the new 
and material evidence needed to complete his claim.  Graves 
v. Brown, 8 Vet. App. 522, 525 (1995).  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette at 77-
80.

Hence, by this remand, the Board reminds the veteran that it 
is ultimately his responsibility to procure and submit any 
and all records of private medical treatment accorded him by 
his private treating physician, Charles A. Ledbetter, M.D.  
It is further the veteran's responsibility to procure and 
submit any private medical statements or opinions that may 
tend to prove his argument that the conditions he claims are 
the result of his active service.  


REMAND

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA Regional Office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the Board notes that the veteran testified in 
October 2000 that he has received treatment at VAMCs in 
Fayetteville and North Little Rock, Arkansas, and in Memphis, 
Tennessee for his psychiatric and arthritic conditions, and 
that he has received private medical treatment for his 
arthritic condition.  He further testified that VA medical 
physicians, including a Ms. Barger (spelling unverified) at 
VAMCs Fayetteville and North Little Rock Arkansas have opined 
that his psychiatric condition is the result of his active 
service, and that Dr. Ledbetter, a private physician, has 
opined that the veteran's arthritic condition is the result 
of his active service.  These records are not in or with the 
claims file now before the Board.  VA records must be 
obtained (see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
has constructive, if not actual, knowledge of items generated 
by VA).  The veteran should also be given an opportunity to 
provide the private medical records or, in the alternative, 
to provide release of private medical records so that the RO 
may procure them.

Accordingly, this case is REMANDED for the following:

1.  Concerning the claim for service 
connection for a skin condition, as 
secondary to sunlight exposure, the RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

2.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
psychiatric and arthritic disabilities.  
The RO should, in addition, procure 
authorization for the release of private 
medical records.

3.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
psychiatric and arthritic conditions, 
including any and all mental hygiene or 
mental health records.  In particular, 
the RO should obtain any records under 
the veteran's name or identification 
number for hospital or outpatient 
treatment accorded at VAMCs Fayetteville 
and North Little Rock, Arkansas, and 
Memphis, Tennessee.  The RO should ensure 
that it has all obtainable VA treatment 
records of which it has knowledge.  The 
RO should also obtain any records under 
the veteran's name or identification 
number for any inpatient or outpatient 
treatment accorded the veteran at Ozark 
Orthopedic Associates, Ltd., in Harrison, 
Arkansas-in particular any treatment 
accorded him by Charles A. Ledbetter, 
M.D., F.A. C. S., F.A.A.O.S.

4.  The RO should request that the 
veteran's treating VA psychiatric 
physician(s), including Ms. Barger 
(spelling unverified) provide an opinion 
as to the etiology of the veteran's 
currently diagnosed psychiatric disorder.  
He or she should be asked to provide an 
opinion as to whether it is as likely as 
not that any currently manifested 
psychiatric disability is the result of 
his active service.

5.  The RO should request that Dr. 
Ledbetter provide an opinion as to the 
etiology of the veteran's currently 
diagnosed arthritic condition.  He should 
be asked to comment on whether it is as 
likely as not that any currently diagnosed 
arthritis of the lower back, hips, knee, 
and ankles are the result of his active 
service.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to service connection for a 
skin condition, as secondary to sunlight 
exposure.  The RO should also determine 
if the previously denied claims for 
service connection for a psychiatric 
condition, and for arthritis of the lower 
back, hips, knee, and ankles may now be 
reopened.  If the decisions remain in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.  The RO is reminded 
that if it does determine that the 
veteran's previously denied claims are 
reopened by the submission of new and 
material evidence, development of the 
claims thereafter must be in accordance 
with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to ensure compliance with due 
process considerations and to obtain additional evidence.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



